DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-120098 A to Hideji (please see English translation attached for citations below).
Regarding claim 1, Hideji discloses a generator comprising:
a current transformer (Fig. 5: 23) attached to a power transmission line (L1) serving as a primary winding; 
a rectifier circuit (31) for rectifying an AC voltage output from the current transformer; and 
a regulator circuit (32) for regulating a DC voltage output from the rectifier circuit, 
wherein the current transformer has a magnetic core (24) attached to the power transmission line and a secondary winding (25) magnetically coupled to the power transmission line through the magnetic core, and 
wherein the magnetic core is configured to start to be magnetically saturated around a minimum value within a fluctuation range of a current flowing through the power transmission line (page 8, lines 31-42 – page 9, lines 1-7; Fig. 6).
However, it fails to disclose a magnetic core made of ferrite.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the magnetic core be made of ferrite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One would have been motivated to do so for its properties of high magnetic permeability coupled with low electrical conductivity.  
Regarding claims 2, 7, and 8, Hideji discloses a generator as described above including the minimum value within the fluctuation range of the current flowing through the power transmission line is 1 A or more to 100 A or less (page 8, lines 31-42 – page 9, lines 1-7).
However, it fails to disclose the fluctuation range is 10 A or more to 100 A or less; 30 A or more to 70 A or less; 40 A or more to 50 A or less.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fluctuation range be 10 A or more to 100 A or less; 30 A or more to 70 A or less; 40 A or more to 50 A or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
One would have been motivated to do so to ensure that there is enough current to produce desired power. 
Regarding claim 3, Hideji discloses the magnetic core is an annular core (Fig. 5: 24), and the power transmission line (L1) passes through a hollow portion of the annular core (24).
Regarding claim 4, Hideji discloses a cross-sectional area (Fig. 5: 24A and 24B) of the magnetic core is determined such that the magnetic core starts to be magnetically saturated around the minimum value of the fluctuation range of the current flowing through the power transmission line (page 8, lines 31-42 – page 9, lines 1-7; Fig. 6).
Regarding claim 5, Hideji discloses the power transmission line is an overhead power transmission line (page 6, lines 26-34).
Regarding claim 6, Hideji discloses the magnetic core is an annular core (Fig. 5: 24) and the power transmission line (L1) passes through a hollow portion of the annular core (24).
Regarding claim 9, Hideji discloses a generator as described above.
However, it fails to disclose the maximum value within the fluctuation range of the current flowing through the power transmission line is 1080 A.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the maximum value within the fluctuation range of the current flowing through the power transmission line be 1080 A, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so to protect the system from an overcurrent. 
Regarding claim 10, Hideji discloses a generator as described above.
However, it fails to disclose the power transmission line is a high-voltage transmission line that feeds power at 66kV or more.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the power transmission line be a high-voltage transmission line that feeds power at 66kV or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
One would have been motivated to do so to ensure that there is enough power is being feed. 
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument of “Nowhere in Hideji teaches that the magnetic core 24 is made of ferrite” and “Applicant also notes that using the ferrite as a material of the claimed magnetic core is not simply obvious design choice”, the Examiner respectfully disagrees. To one of ordinary skill in the art, ferrite cores have been used since the 1930s. One of ordinary skill working in the art knows that ferrite cores are used in transformers and inductors. Based on the Applicant’s present claims, it would only take a matter of material selection and changing sizes/windings to achieve desired current and/or power. 

Conclusion


























THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832